DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,7,9,10,13,20,23,25 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US2021/0400639).
Claim 1. 
Lee et al discloses a wireless communication device (transmitting UE) for wireless communication (Fig.16), comprising:
a memory (130 of Fig.25); and
one or more processors (120 in Fig. 25) operatively coupled to the memory, the memory and the one or more processors configured to:
receive at least one announcement (assistance information) from at least one additional wireless communication device (assisting device); and communicate with an anchor device (receiving UE) using a selected set of resources, wherein the selected set of resources is based at least in part on the at least one announcement.  See paragraph [0132]. Note that the term “anchor” is not given any patentable weight because “the anchor device” is not defined as to its supposed “anchor” role in relation with other devices.

Claim 7.
 Lee et al discloses that when communicating with the anchor device, are configured to transmit a communication to the anchor device using the selected set of resources.


Claim 9.
Lee et al discloses selecting the set of selected resources based at least in part on the announcement.  See paragraph [0132].


Claim 10.
Lee et al discloses the wireless communication device comprises a user equipment (UE), and wherein communicating with the anchor device comprises communicating with the anchor device on a sidelink network (SL information).


Claim 13.
 Lee et al discloses a wireless communication device for wireless communication (Fig.17), comprising:
 a memory (130 of Fig.25); and one or more processors (120 in Fig. 25) operatively coupled to the memory, the memory and the one or more processors configured to:
 receive, from a client device (receiving UE or assisting device), a resource recommendation, wherein the resource recommendation indicates a recommended set of resources (time/frequency information related to a specific resource set) for a future communication (paragraph [0161]; and communicate with the client device using a selected set of resources, wherein the selected set of resources is based at least in part on the resource recommendation. See paragraph [0135].

Claim 20.
Lee et al discloses the one or more processors, when communicating with the client device, are configured to transmit a communication (SL information) to the client device using the selected set of resources. See paragraph [0135].


Claim 23.
Lee et al discloses the wireless communication device comprises a user equipment, and wherein communicating with the client device comprises communicating with the client device on a sidelink network. See SL information. 


Claim 25.
 Lee et al discloses an apparatus for wireless communication (Fig.16), comprising:
means (communication unit in Fig.25) for receiving at least one announcement from at least one additional apparatus (assisting device); and
means (communication unit in Fig,. 25)  for communicating with an anchor device (receiving UE) using a selected set of resources, wherein the selected set of resources is based at least in part on the at least one announcement.  See paragraph [0132].


Claim 29.
Lee et al discloses the means for communicating with the anchor device comprise means for transmitting a communication (SL information) to the anchor device using the selected set of resources. 
Allowable Subject Matter
Claims are 2-6,8,11,12,14-19,21,22,24,26-28,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632